Case 17-31897      Doc 835     Filed 08/28/19   Entered 08/28/19 11:12:57     Page 1 of 38



                     UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF CONNECTICUT
                            HARTFORD DIVISION
____________________________________
IN RE:                               )  CHAPTER 11
                                     )
CLINTON NURSERIES, INC.; CLINTON )      CASE No.      17-31897 (JJT)
NURSERIES OF MARYLAND, INC.;         )  CASE No.      17-31898 (JJT)
CLINTON NURSERIES OF FLORIDA,        )  CASE No.      17-31899 (JJT)
INC.; and TRIEM LLC,                )   CASE No.      17-31900 (JJT)
             DEBTORS.               )   (Jointly Administered under Case No.
____________________________________)   17-31897 (JJT))
CLINTON NURSERIES, INC.; CLINTON )
NURSERIES OF MARYLAND, INC.;        )   RE: ECF Nos. 672, 725, 726, 743, 773
CLINTON NURSERIES OF FLORIDA,       )
INC.; and TRIEM LLC,                )
                                    )
       PLAINTIFFS                   )
V.                                  )
                                    )
WILLIAM K. HARRINGTON,              )
UNITED STATES TRUSTEE, REGION 2, )
                                    )
       DEFENDANT.                   )
____________________________________)

                                       APPEARANCES
Eric A. Henzy, Esq.                            Attorney for the Movants/Plaintiffs
Zeisler & Zeisler, P.C.
10 Middle Street, 15th Floor
Bridgeport, CT 06604

Robert J. Schneider, Jr., Esq.                    Attorneys for the Respondent/Defendant
Kim L. McCabe, Esq.
Steven E. Mackey, Esq.
Department of Justice
Office of the United States Trustee, Region 3
One Newark Center
1085 Raymond Boulevard, Suite 2100
Newark, NJ 07102
Case 17-31897          Doc 835        Filed 08/28/19         Entered 08/28/19 11:12:57              Page 2 of 38



                     RULING AND ORDER CONVERTING
            CONTESTED MOTION TO ADVERSARY PROCEEDING AND
       MEMORANDUM OF DECISION DISMISSING ADVERSARY PROCEEDING
     FOR FAILURE TO STATE CLAIMS UPON WHICH RELIEF CAN BE GRANTED

I.       INTRODUCTION

         In his famous Lochner dissent, Justice Holmes wrote:

         This case is decided upon an economic theory which a large part of the country
         does not entertain. If it were a question whether I agreed with that theory, I should
         desire to study it further and long before making up my mind. But I do not conceive
         that to be my duty, because I strongly believe that my agreement or disagreement
         has nothing to do with the right of a majority to embody their opinions in law. . . .
         Some . . . laws embody           convictions or prejudices which judges are likely to
         share. Some may not. But a Constitution is not intended to embody a particular
         economic theory . . . . It is made for people of fundamentally differing views, and
         the accident of our finding certain opinions natural and familiar, or novel, and even
         shocking ought not to conclude our judgment upon the question whether statutes
         embodying them conflict with the Constitution of the United States.

Lochner v. New York, 198 U.S. 45, 75–76 (1905) (Holmes, J., dissenting). 1 Although those

words concerned a different law passed in a different era that was struck down under a different

part of the Constitution, they are apt here.

         The related debtors, Clinton Nurseries, Inc.; Clinton Nurseries of Maryland, Inc.; Clinton

Nurseries of Florida, Inc.; and Triem LLC (collectively, “Debtors”) filed a Motion to Determine

Amount of United States Trustee Fees Pursuant to 28 U.S.C. § 1930(a)(6) (“Motion,” ECF No.

672), making two principal arguments: (1) that the 2017 amendments to 28 U.S.C. § 1930(a)(6),

made through the Bankruptcy Judgeship Act of 2017, Pub. L. 115-72, Div. B, § 1004(a); 131

Stat. 1232 (“2017 Amendments”), created non-uniform bankruptcy law, in violation of Article 1,

Section 8, Clause 4 of the United States Constitution (“Bankruptcy Clause”), and (2) that the



         1
           Privately, Justice Holmes wrote to a friend that he and his fellow justices were loath to strike down a
particular statute “unless it makes us puke.” Letter from Justice Oliver Wendell Holmes to Harold J. Laski (Oct. 23,
1926), in 2 Holmes–Laski Letters: The Correspondence of Mr. Justice Holmes and Harold J. Laski 888 (Mark
DeWolfe Howe ed., 1953).

                                                         2
Case 17-31897            Doc 835        Filed 08/28/19           Entered 08/28/19 11:12:57                Page 3 of 38



2017 Amendments transformed the Debtors’ Chapter 11 quarterly fees into an unconstitutional

user fee.

         The United States Trustee for Region 2, William K. Harrington (“UST”), filed two

objections, one procedural (“Procedural Objection,” ECF No. 725) and one substantive

(“Substantive Objection,” ECF No. 726). In the Procedural Objection, the UST argues that the

claims raised in the Motion must be brought in an adversary proceeding, and so the Motion

should be denied. In the Substantive Objection, the UST argues that the 2017 Amendments do

not violate either the Bankruptcy Clause or the Fifth Amendment to the United States

Constitution.

         The Court has studied the Motion, the Objections, and the parties’ reply briefs (“Reply,”

ECF No. 743; “Sur-Reply,” ECF No. 773). After a scrupulous review of the statute in question,

along with governing precedent, and the record of the hearing, the Court determines that: (1)

Triem LLC, as alleged, has no standing to pursue these matters; (2) the Court will convert the

Motion to an Adversary Proceeding and treat the UST’s Substantive Objection as a motion to

dismiss under Rule 12(b)(6) of the Federal Rules of Civil Procedure; (3) the 2017 Amendments

do not violate the Bankruptcy Clause and are otherwise being faithfully executed by the UST;

and (4) the Debtors’ allegations, as pleaded, are insufficient to establish a takings claim under the

Fifth Amendment. The Court, therefore, DISMISSES the Adversary Proceeding upon the terms

further stated within the Discussion.

II.      JURISDICTION

         The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334(b) 2 and derives

its authority to hear and determine this matter on reference from the District Court pursuant to 28


         2
            Section 1334(b) grants the district court original jurisdiction over all civil proceedings “arising under title
11, or arising in or related to cases under title 11.” This grant of jurisdiction is made “notwithstanding any Act of

                                                             3
Case 17-31897           Doc 835        Filed 08/28/19          Entered 08/28/19 11:12:57              Page 4 of 38



U.S.C. § 157(a) and (b)(1). Venue is proper under 28 U.S.C. §§ 1408 and 1409. This is a core

proceeding under 28 U.S.C. § 157(b)(2)(A) and (O).

III.     DISCUSSION

         A.       Triem LLC Does Not Have Standing; Clinton Nurseries of Maryland, Inc., Has
                  Limited Standing; No Debtor Has Standing Concerning 2019 Fees

         The Court must first address the threshold issue of standing. Among other things,

standing requires that a party seeking relief have an “injury in fact” that is “concrete and

particularized[.]” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992) (citations and internal

quotation marks omitted). While pointing out that the Debtors combined pay substantially

increased fees, the Debtors’ allegations in the Motion make clear that not every Debtor was

affected every quarter. As alleged, Triem LLC paid the exact same fees in each quarter of 2018

as it would have paid under the prior version of 28 U.S.C. § 1930(a)(6). Clinton Nurseries of

Maryland, Inc., meanwhile, was only affected by the 2017 Amendments in two of the four

quarters. And, although the Debtors posit that their 2019 quarterly fees would be similar, the

Debtors have not supplemented their pleadings to include what harm, if any, the Debtors have

thus far experienced in 2019. 3




Congress that confers exclusive jurisdiction on a court or courts other than the district courts[.]” Id. The Court finds
this statute sufficient to allow the Court to address the Debtors’ user fee claims, which under 28 U.S.C. §§ 1346 and
1491 would, outside of bankruptcy, need to be addressed in the Court of Federal Claims, at least in part. See Plum
Run Serv. Corp. v. U.S. Dept. of Navy (In re Plum Run Serv. Corp.), 167 B.R. 460, 464–65 (Bankr. S.D. Ohio 1994).
In considering whether this Court should abstain from hearing the matter under 28 U.S.C. § 1334(c)(1), see Marah
Wood Prods., LLC v. Jones, 534 B.R. 465, 477–79 (D. Conn. 2015), this Court will not do so because of the
predominance of bankruptcy issues in determining whether the user fee is a taking, not some specialized knowledge
exclusively within the expertise of the Court of Federal Claims, which does not have exclusive jurisdiction over all
takings claims.
          3
            In a joint scheduling order laying out the briefing schedule on this matter, the Debtors and the UST agreed
that the UST would not compel the payment of quarterly fees during the pendency of this matter (ECF No. 681),
which the Debtors note in their proposed Chapter 11 plan of reorganization (ECF No. 718). Because the Debtors
have not identified those fees in any regard, the Court need not surmise whether the Debtors’ claims regarding the
2019 fees are ripe.

                                                           4
Case 17-31897          Doc 835       Filed 08/28/19         Entered 08/28/19 11:12:57            Page 5 of 38



        The Debtors’ prayer for relief in the Motion seeks “an order determining that US Trustee

fees payable by the Debtors in these cases will be calculated based on the pre-amendment 28

U.S.C. § 1930(a)(6) fee schedule[.]” Implicit in this request is a concession that the Debtors

would not consider themselves harmed by the former fee schedule. Therefore, the Court finds

that the Debtors only have standing to challenge those fees that they allege are different from

those they would have paid under the former fee schedule, which means that Triem LLC does

not have standing to pursue this Motion, 4 Clinton Nurseries of Maryland, Inc., only has standing

to challenge the second and third quarters of 2018, and no debtor has standing to challenge its

2019 fees under the facts alleged.

        B.       The Court Converts This Matter to an Adversary Proceeding

        The Court next addresses the UST’s Procedural Objection, which also poses threshold

issues, but, as will be discussed, not jurisdictional issues. The UST argues that under Federal

Rule of Bankruptcy Procedure (“FRBP”) 7001, the Debtors can only seek relief in an Adversary

Proceeding. The Debtors maintain that FRBP 3012, rather than FRBP 7001, governs the issues

and that, even if this matter should have been filed as an Adversary Proceeding, the UST has not

been prejudiced, the Court could apply Part VII rules, or the Court could convert the matter to an

Adversary Proceeding. The Court agrees with the UST that the issues raised in the Motion

require an Adversary Proceeding, but the Court uses its powers under 11 U.S.C. § 105(a) to sua

sponte convert the matter to an Adversary Proceeding.




        4
         From this point forward in this Memorandum, “Debtors” will only refer to Clinton Nurseries, Inc.;
Clinton Nurseries of Maryland, Inc.; and Clinton Nurseries of Florida, Inc.

                                                        5
Case 17-31897           Doc 835       Filed 08/28/19          Entered 08/28/19 11:12:57               Page 6 of 38



                  1.       FRBP 7001 Applies to This Matter

         The parties principally disagree about which FRBP has been invoked by the issues raised

in the Motion. 5 The UST argues that FRBP 7001 applies because the Debtors seek “to determine

the validity . . . [of an] interest in property” and seek “to obtain a declaratory judgment relating

to any of the foregoing[.]” Fed. R. Bankr. P. 7001(2) and (9). The UST also argues that FRBP

2020 6 does not apply because the Debtors are not challenging the UST’s actions, but an act of

Congress. Even if FRBP 2020 applies, the UST argues that FRBP 9014 itself requires the

Debtors to seek relief through an Adversary Proceeding. The Debtors, meanwhile, assert that

under FRBP 3012, the amount of a priority claim is determined as a contested matter and that the

Debtors are challenging the UST’s actions, through FRBP 2020, in issuing invoices seeking

payment of quarterly fees. The Court agrees with the UST.

         The UST is correct that the Debtors seek “to determine the validity . . . [of an] interest in

property,” Fed. R. Bankr. P. 7001(2), namely, money that is otherwise property of the Debtors’

estates. FRBP 7001(2) does exempt from its definition “proceeding[s] under Rule 3012.” FRBP

3012 states, in relevant part, that “the court may determine . . . the amount of a claim entitled to

priority under § 507 of the Code[,]” and that such “may be made by motion[.]” Fed. R. Bankr. P.

3012. The advisory committee notes make clear, however, that “[a]n adversary proceeding is

commenced when the validity, priority, or extent of a lien is at issue as prescribed by Rule 7001.




         5
           As a preliminary matter, the Court notes that the Debtors stated that they would withdraw their request for
a refund of fees already paid during a status conference on the Motion (ECF No. 796), which the Debtors stated they
would pursue pending the outcome of these proceedings. This proposed withdrawal, reiterated at the hearing, would
obviate the UST’s concern about the applicability of FRBP 7001(1), but, given the Court’s decision to convert the
matter to an Adversary Proceeding, the Court will allow the Debtors to reassert their request for such relief in an
amended complaint.
         6
           FRBP 2020 provides that “[a] proceeding to contest any act or failure to act by the United States trustee is
governed by Rule 9014[,]” referring to the rule on contested matters.

                                                          6
Case 17-31897          Doc 835        Filed 08/28/19          Entered 08/28/19 11:12:57              Page 7 of 38



That proceeding is relevant to the basis of the lien itself” while FRBP 3012 is meant for

valuation purposes. 7 Id.

         The Debtors here do not merely seek to value what is owed to the UST. Their allegations

make clear that they know how much they would owe for 2018 under the current and former

versions of 28 U.S.C. § 1930(a)(6). Instead, the Debtors seek a determination that any amount

paid beyond what the former fee schedule prescribed is invalid. Such must be sought in an

Adversary Proceeding. See Fed. R. Bankr. P. 7001(9).

         FRBP 2020 is also inapplicable to this matter. Although the Rule applies to

“proceeding[s] to contest any act or failure to act by the [UST,]” according to the advisory

committee notes, it “does not provide for advisory opinions in advance of the act.” Fed. R.

Bankr. P. 2020. Because the Debtors seek determinations both for the fees already assessed and

those to be assessed in the future, FRBP 2020 does not help the Debtors. 8

                  2.       The Court Can Convert the Motion to an Adversary Proceeding

         Having determined that FRBP 2020 and FRBP 3012 do not apply to this matter, the

Court is left with only FRBP 7001. That, however, does not mean that the Court must deny the

Motion and have the Debtors start over by filing an Adversary Proceeding. As the Debtors noted,

this Court may convert the matter to an Adversary Proceeding. Unlike other cases where this

Court has ordered that the Debtor file an Adversary Proceeding, the parties in this matter have

fully briefed what they both consider, at this point at least, purely legal issues. In the interests of

efficiency and judicial economy, the Court finds that the parties have had their full and fair



          7
            The Court acknowledges that the advisory committee notes reference “lien[s]” but not “other interest[s] in
property”; however, the logic behind the note extends equally to “other interest[s] in property.”
          8
            The Court understands the contradiction in this statement, considering the Court has already held that the
Debtors do not have standing to challenge those fees that were not detailed in the Motion; however, were the Court
to rule in the Debtors’ favor on the uniformity challenge, such would, as a matter of preclusion, preemptively decide
any future challenge by the Debtors to any UST actions regarding quarterly fees, as well.

                                                          7
Case 17-31897          Doc 835       Filed 08/28/19         Entered 08/28/19 11:12:57             Page 8 of 38



opportunity to address the merits of these issues, 9 so denying the Motion and forcing the Debtors

to start over and file an Adversary Proceeding would severely elevate form over substance. 10

        Instead of doing that, the Court will instead exercise its prerogative to sua sponte convert

the contested matter to an Adversary Proceeding. The Bankruptcy Code allows this Court “to

issue any order, process, or judgment that is necessary or appropriate to carry out the provisions

of” the Bankruptcy Code. 11 U.S.C. § 105(a). This power is broad enough to permit a court to

“convert a contested matter to an adversary proceeding on its own motion.” Wilborn v. Wells

Fargo Bank, N.A. (In re Wilborn), 401 B.R. 872, 892 (Bankr. S.D. Tex. 2009) (citing Costa v.

Marotta, Gund, Budd & Dzera, LLC, 281 F. App’x 5, 6 (1st Cir. 2008) (per curiam); Johnson v.

Stemple (In re Stemple), 361 B.R. 778, 784 (Bankr. E.D. Va. 2007)). Accordingly, the Court

OVERRULES the Procedural Objection and CONVERTS this matter to an Adversary

Proceeding.

                 3.       The Court Treats the Substantive Objection as a Motion to Dismiss

        This procedure of converting a contested matter to an Adversary Proceeding was used in

the face of this precise argument made by the UST in In re Circuit City Stores, Inc., No. 08-

35653, 2019 WL 3202203, at *3–4 (Bankr. E.D. Va. July 15, 2019), and this Court readily

acknowledges using the same authorities and logic to convert this matter as well. The Circuit




        9
            After filing the Motion, the Debtors, jointly with the UST, agreed to allow the UST 61 days to file an
objection (ECF No. 681), which exceeds the amount of time the UST would have had to answer an adversary
complaint by 26 days. Fed. R. Bankr. P. 7012(a). And yet, the UST did not file the Procedural Objection until the
very last day available. This particular circumstance, coupled with the UST not having claimed or demonstrated any
prejudice here, leads this Court to conclude that converting the Motion to an Adversary Proceeding without denying
the Motion is the better course than forcing the Debtors—who would be prejudiced by such—to file an Adversary
Proceeding from scratch.
          10
             Regardless of whether the Court maintains this matter as a contested matter or converts it to an
Adversary Proceeding, the Court is not deprived of jurisdiction, even if—as the UST claims—such were error. See
Hamer v. Neighborhood Hous. Servs., 138 S. Ct. 13, 17–18 (2017) (“Only Congress may determine a lower federal
court’s subject-matter jurisdiction[,]” and “mandatory claim-processing rules [not prescribed by Congress] must be
enforced, but they may be waived or forfeited.” [emphasis added; citations and internal quotation marks omitted]).

                                                        8
Case 17-31897        Doc 835     Filed 08/28/19        Entered 08/28/19 11:12:57         Page 9 of 38



City court decided that because “there were no material facts in dispute and that the matters

raised in the pleadings were purely dispositive questions of law, the Court entertained the

pleadings as cross-motions for summary judgment under Bankruptcy Rule 7056 and proceeded

thereon.” Id. at *4 n.19.

        This Court is wary of proceeding under FRBP 7056. Although the parties do not seem to

have any factual disputes at this point, this Court, unlike the Circuit City court, is faced with the

argument that the Debtors’ quarterly fees are takings, violating the Fifth Amendment. That

claim, for reasons discussed in part III.D of this Memorandum, is ordinarily a fact-intensive

exercise, and the Debtors have requested that the Court rule first on the legal cognizability of the

claim before any discovery on it proceeds. Therefore, the Court will instead entertain the

Debtors’ Motion as a complaint; the UST’s Substantive Objection as a motion to dismiss under

Rule 12(b)(6) of the Federal Rules of Civil Procedure, as applied by FRBP 7012; the Debtors’

Reply as an objection to the motion to dismiss; and the UST’s Sur-Reply as a reply to the

objection. To avoid confusion, the Court will continue to refer to the pleadings as they have been

labeled by the parties, as already abbreviated by the Court (i.e., the Court will still refer to the

Debtors’ complaint as the “Motion,” the UST’s motion to dismiss as the “Substantive

Objection,” etc.). From this point forward in the Memorandum, the Court has not considered any

attachment to any pleading to the extent that any would be considered evidence unless pleaded

by the Debtors. Further, the Court has not considered any factual allegation by the UST that

contradicts or supplements the allegations made in the Debtors’ Motion.

        The Court turns to the following applicable legal standard.

        Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a “short
        and plain statement of the claim showing that the pleader is entitled to relief.” As
        the Court held in [Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)], the pleading
        standard Rule 8 announces does not require “detailed factual allegations,” but it

                                                   9
Case 17-31897     Doc 835      Filed 08/28/19       Entered 08/28/19 11:12:57           Page 10 of 38



      demands more than an unadorned, the-defendant-unlawfully-harmed-me
      accusation. Id., at 555 (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). A
      pleading that offers “labels and conclusions” or “a formulaic recitation of the
      elements of a cause of action will not do.” 550 U.S., at 555. Nor does a complaint
      suffice if it tenders “naked assertion[s]” devoid of “further factual enhancement.”
      Id., at 557.

      To survive a motion to dismiss, a complaint must contain sufficient factual matter,
      accepted as true, to “state a claim to relief that is plausible on its face.” Id., at 570.
      A claim has facial plausibility when the plaintiff pleads factual content that allows
      the court to draw the reasonable inference that the defendant is liable for the
      misconduct alleged. Id., at 556. The plausibility standard is not akin to a
      “probability requirement,” but it asks for more than a sheer possibility that a
      defendant has acted unlawfully. Ibid. Where a complaint pleads facts that are
      “merely consistent with” a defendant’s liability, it “stops short of the line between
      possibility and plausibility of ‘entitlement to relief.’” Id., at 557 (brackets omitted).

      Two working principles underlie our decision in Twombly. First, the tenet that a
      court must accept as true all of the allegations contained in a complaint is
      inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of
      action, supported by mere conclusory statements, do not suffice. Id., at 555
      (Although for the purposes of a motion to dismiss we must take all of the factual
      allegations in the complaint as true, we “are not bound to accept as true a legal
      conclusion couched as a factual allegation” (internal quotation marks omitted)).
      Rule 8 marks a notable and generous departure from the hypertechnical, code-
      pleading regime of a prior era, but it does not unlock the doors of discovery for a
      plaintiff armed with nothing more than conclusions. Second, only a complaint that
      states a plausible claim for relief survives a motion to dismiss. Id., at 556.
      Determining whether a complaint states a plausible claim for relief will . . . be a
      context-specific task that requires the reviewing court to draw on its judicial
      experience and common sense. . . . But where the well-pleaded facts do not permit
      the court to infer more than the mere possibility of misconduct, the complaint has
      alleged—but it has not “show[n]”—“that the pleader is entitled to relief.” Fed. Rule
      Civ. Proc. 8(a)(2).

      In keeping with these principles a court considering a motion to dismiss can choose
      to begin by identifying pleadings that, because they are no more than conclusions,
      are not entitled to the assumption of truth. While legal conclusions can provide the
      framework of a complaint, they must be supported by factual allegations. When
      there are well-pleaded factual allegations, a court should assume their veracity and
      then determine whether they plausibly give rise to an entitlement to relief.




                                                 10
Case 17-31897          Doc 835        Filed 08/28/19         Entered 08/28/19 11:12:57               Page 11 of 38



Ashcroft v. Iqbal, 556 U.S. 662, 677–79 (2009) (citation omitted). Having reached this point, the

Court finally considers the merits. 11

         C.       The 2017 Amendments Do Not Violate the Bankruptcy Clause

         Article I, Section 8, Clause 4 of the United States Constitution vests Congress with the

power “[t]o establish . . . uniform Laws on the subject of Bankruptcies throughout the United

States[.]” “To this specific grant, there must be added the powers of the general grant of clause

eighteen. ‘To make all Laws which shall be necessary and proper for carrying into Execution the

foregoing Powers . . . [.]’” Wright v. Union Cent. Life Ins. Co., 304 U.S. 502, 513 (1938). “The

laws passed on the subject [of bankruptcy] must, however, be uniform throughout the United

States, but that uniformity is geographical and not personal[.]” Hanover Nat’l Bank v. Moyses,

186 U.S. 181, 188 (1902). “The uniformity requirement is not a straitjacket that forbids Congress

to distinguish among classes of debtors, nor does it prohibit Congress from recognizing that state

laws do not treat commercial transactions in a uniform manner. A bankruptcy law may be

uniform and yet may recognize the laws of the State in certain particulars, although such

recognition may lead to different results in different States.” Ry. Labor Execs.’ Ass’n v. Gibbons,

455 U.S. 457, 469 (1982) (citation and internal quotation marks omitted). In certain

circumstances, Congress may “take into account differences that exist between different parts of

the country, and to fashion legislation to resolve geographically isolated problems.” Id. (citation

and internal quotation marks omitted). “To survive scrutiny under the Bankruptcy Clause, a law




          11
             In considering the Motion as a complaint, the Court assumes the parties’ familiarity with the factual and
legal allegations within it and will address pertinent facts as necessary. That consideration requires construing the
Debtors’ arguments as liberally as possible, but within the confines of the two counts alleged; however, it also
requires the Court to consider the iceberg of precedent below the arguments and authorities discussed by the UST.
These issues are serious, and the Court cannot decide the constitutionality of a statute only based on what has been
expressed.

                                                          11
Case 17-31897           Doc 835       Filed 08/28/19       Entered 08/28/19 11:12:57              Page 12 of 38



must at least apply uniformly to a defined class of debtors.” Id. at 473. Thus, if a bankruptcy law

applies with geographic uniformity to a particular class of debtors, it will pass muster.

        The UST Program, a division of the Department of Justice, was established as a pilot

program in conjunction with the adoption of the Bankruptcy Code in 1978. See Pub. L. 95-598,

Title II, § 224(a), 92 Stat. 2662. The program became permanent in 1986 and now serves every

district except those in Alabama and North Carolina. See Pub. L. 99-554, Title I, § 111(a)–(c),

100 Stat. 3090, 3091. The six districts in those two states are served by Bankruptcy

Administrators (“BAs”), who operate under the purview of the Judicial Branch. The duties of

BAs, in essence, match those of USTs.

        Under 28 U.S.C. § 1930(a)(6), debtors in Chapter 11 cases are responsible for paying

quarterly fees, the amount of which depends upon a number of factors. Initially, Chapter 11

debtors in BA districts did not have to pay any quarterly fees. In 1994, the Ninth Circuit, in St.

Angelo v. Victoria Farms, Inc., 38 F.3d 1525, 1531 (9th Cir. 1994), as amended by 46 F.3d 969

(9th Cir. 1995), found this arrangement unconstitutional because Congress “provided no

indication that the exemption [from the fees] in question was intended to deal with a problem

specific to North Carolina and Alabama[.]” The Ninth Circuit, however, refused to find the dual

system of USTs and BAs unconstitutional on its own, id. at 1532–33, and that dual system has

persisted to this day. 12

        In response to Victoria Farms, the Judicial Conference asked Congress for permission to

charge fees in BA districts “comparable” to those in UST districts. Report of the Proceedings of

the Judicial Conference of the United States 10 (Mar. 1996). In 2000, Congress added subsection

(7) to 28 U.S.C. § 1930(a). Pub. L. 106-518, Title I, § 105, 114 Stat. 2411. Shortly thereafter, the



        12
             The Debtors have not claimed that the dual system of USTs and BAs is unconstitutional.

                                                         12
Case 17-31897         Doc 835        Filed 08/28/19        Entered 08/28/19 11:12:57               Page 13 of 38



Judicial Conference began imposing quarterly fees in BA districts “in the amounts specified” in

28 U.S.C. § 1930(a)(6). Report of the Proceedings of the Judicial Conference of the United

States 45–46 (Sept./Oct. 2001). In 2017, Congress amended 28 U.S.C. § 1930(a)(6), increasing

quarterly fees, ostensibly to provide more money to the UST Program, which is self-funded, and

to endow additional bankruptcy judgeships. 13 Bankruptcy Judgeship Act of 2017, Pub. L. 115-

72, Div. B, § 1004(a), 131 Stat. 1232. Beginning January 1, 2018, quarterly fees increased in all

Chapter 11 cases in all UST districts, whether new or pending; however, the Judicial Conference

did not immediately implement the fee increase in BA districts. Instead, the Judicial Conference

adopted those fees beginning October 1, 2018, and only in cases filed on or after that date.

Report of the Proceedings of the Judicial Conference of the United States 11–12 (Sept./Oct.

2018). 14

         The constitutionality of the 2017 Amendments was first addressed in In re Buffets, LLC,

597 B.R. 588 (Bankr. W.D. Tex. 2019), appeal docketed, No. 19-90020 (5th Cir. Aug. 16, 2019).

In Buffets, the court held that the Judicial Conference’s late implementation of quarterly fee

increases under 28 U.S.C. § 1930(a)(6) and (7) meant that:

         The Bankruptcy Judgeship Act of 2017 violated the Constitution when it increased
         quarterly fees only in the UST program. “Under any standard of review, when
         Congress provides no justification for enacting a non-uniform law, its decision can
         only be considered to be irrational and arbitrary.” [Victoria Farms], 38 F.3d at
         1532. While the quarterly fees now apply in BA districts from October 1, 2018,
         forward, the increased fees ostensibly owed by the Reorganized Debtors during the
         first three quarters of 2018 violate the Uniformity Clause.


         13
            Prior to the 2017 Amendments, 100% of the quarterly fees collected were deposited into the UST System
Fund. Currently, 2% of quarterly fees are deposited into the general treasury fund to fund additional bankruptcy
judgeships. See Pub. L. 115-72, Div. B, § 1004(b); 131 Stat. 1232; see also H.R. Rep. No. 115-130, at 8, reprinted
in 2017 U.S.C.C.A.N. 154, 160.
         14
            The Judicial Conference Committee on the Administration of the Bankruptcy System noted issues with
quarterly fees generally, expressing concern that they chill large Chapter 11 case filings and preclude large Chapter
11 debtors from reorganizing successfully and that increased fees would exacerbate those problems. Report of the
Judicial Conference Committee on the Administration of the Bankruptcy System 19–20 (Sept. 2018). Nevertheless,
the Committee recommended that the Judicial Conference adopt the increased fees. Id.

                                                         13
Case 17-31897          Doc 835        Filed 08/28/19         Entered 08/28/19 11:12:57               Page 14 of 38




Id. at 595. 15 The Court then determined that the debtors in that case were “not required to pay the

$250,000 in fees for the first three quarters of 2018, but rather the uniform quarterly fee of

$30,000.” Id. at 596. 16

         More recently, the aforementioned Circuit City court adopted the Buffets rationale when

it held the 2017 Amendments unconstitutional. 2019 WL 3202203, at *6–7. 17 The court there

noted that for the first three quarters of 2018, “increased quarterly fees [were] assessed against

chapter 11 debtors in only 88 of the 94 federal judicial districts throughout the country. It was

not until October 1, 2018, that the [Judicial Conference] approved the imposition of quarterly

fees on chapter 11 debtors in the BA Districts ‘in the amounts specified in 28 U.S.C.

§ 1930(a)(6)(B).’ . . . The Bankruptcy Judgeship Act offered no justification for excluding the

BA Districts from the fee step-up.” Id. at *6 (citation omitted). The court also observed that

debtors with cases pending when the fee increases went into effect in UST districts are charged

the increased fees, but those in BA districts are not. Id. “As the BA Districts do not apply section

1930(a)(6)(B)’s fee increase to pending cases, the fee increase cannot constitutionally be applied




         15
             The court noted that the Judicial Conference’s “decision to apply the fees to BA districts remedies the
amendment’s violation of the Uniformity Clause for future cases, but not in this case. Like the lack of uniformity
that originally existed between the two programs, the gap in time between the imposition of the quarterly fees in
UST districts and BA districts is problematic.” 597 B.R. at 594–95.
          16
             The Buffets court also considered the meaning of “disbursements” under 28 U.S.C. § 1930(a)(6) and the
argument that the 2017 Amendments should not apply retroactively due to the “presumption against retroactively
applying statutes.” 597 B.R. at 593–97. The Debtors have not raised the disbursements issue or independently
claimed that the 2017 Amendments should not apply to them because of the presumption against retroactivity, only
arguing in the Motion that “the only way fee increases can be applied uniformly to all cases is to only apply [them]
to cases filed on or after October 1, 2018.” (emphasis added). Because the Debtors have not explicitly asked this
Court to consider retroactivity outside of the uniformity question, the Court cannot do so.
          Additionally, the Buffets court noted that the debtors there raised a claim that “the user-fees are grossly
disproportionate to the services that the UST provides to the Debtors[,]” 597 B.R. at 592, but, apparently in light of
its decisions on uniformity and retroactivity, did not decide the user fee issue.
          17
             The Circuit City court also considered the retroactivity question from Buffets and whether the 2017
Amendments are a non-uniform tax. 2019 WL 3202203, at *4–7. The tax issue has also not been raised in this
matter.

                                                          14
Case 17-31897         Doc 835        Filed 08/28/19        Entered 08/28/19 11:12:57              Page 15 of 38



to pending cases outside of the BA Districts. The Court holds that section 1930(a)(6)(B) remains

unconstitutionally non-uniform as applied to pending cases.” Id. at *7 (emphasis added). The

court further held that “[a]s the amendment to section 1930(a)(6) does not apply uniformly both

to chapter 11 debtors with pending cases in BA districts and to chapter 11 debtors with pending

cases in U.S. Trustee districts, it is unconstitutional under the Bankruptcy Clause.” Id. The court,

similar to Buffets then determined that the debtor’s fees must be based on the prior version of the

statute. 18 In an opinion issued just last week, the Bankruptcy Court for the Northern District of

Texas adopted the rationale of both Buffets and Circuit City on this particular issue. In re Life

Partners Holdings, Inc., No. 15-40289, 2019 WL 3987707, at *3–4, *7 (Bankr. N.D. Tex. Aug.

22, 2019). 19

        The Debtors here filed their cases in 2017. As Connecticut is served by the UST, the

Debtors have been paying higher fees than they would have paid in BA districts, not only for the

three quarters between the respective dates of implementation in UST and BA districts, but also

because the BA districts have only applied the fees to debtors whose cases were filed on or after

October 1, 2018. The Debtors, therefore, claim that this double non-congruence creates non-

uniform bankruptcy law as each pertains to fees. The UST, on the other hand, argues that the

non-uniformity stems only from the implementation of a law that is uniform on its face. The

Court readily acknowledges that nothing distinguishes the Debtors here from the debtors in

Buffets, Circuit City, or Life Partners on this issue. Nevertheless, the Court agrees with the UST.




        18
            The Seventh Circuit was also recently asked to weigh in on the uniformity and user fee issues concerning
the 2017 Amendments but declined to do so because the issues were not raised until appeal. Cranberry Growers
Coop. v. Layng (In re Cranberry Growers Coop.), 930 F.3d 844, 853–57 (7th Cir. 2019). The only issue decided at
the bankruptcy court was the meaning of the term “disbursements” in 28 U.S.C. § 1930(a)(6), id. at *1–4, which was
also considered in Buffets. See footnote 16 of this Memorandum.
         19
            The Life Partners court also addressed the retroactivity issue and likewise adopted the reasoning of the
Buffets and Circuit City courts.

                                                        15
Case 17-31897       Doc 835     Filed 08/28/19      Entered 08/28/19 11:12:57         Page 16 of 38



               1.      28 U.S.C. § 1930 is a Bankruptcy Law Subject to the Bankruptcy Clause

       As a threshold matter to determining whether the 2017 Amendments to 28 U.S.C.

§ 1930(a)(6), as construed and applied by subsection (7), created non-uniform bankruptcy law,

the Court must address the UST’s argument that 28 U.S.C. § 1930(a)(6) and (7) are not laws “on

the subject of Bankruptcies.” U.S. Const. art. I, § 8, cl. 4. The UST cites Gibbons for the

proposition that “bankruptcy” is the “subject of the relations between [a] . . . debtor and his

creditors, extending to his and their relief.” Gibbons, 455 U.S. at 466 (citations and internal

quotation marks omitted). The UST argues that this narrow definition of bankruptcy does not

encapsulate Chapter 11 quarterly fees because such “is merely a funding mechanism for the

efficient administration of bankruptcy matters . . . ; it does not alter substantive bankruptcy law.”

The UST also quotes a Third Circuit decision, which, agreeing with the UST there, stated that

“Congress’s mandate requiring payment of post-confirmation quarterly fees is not an effort to

alter the terms of pre-existing debts; rather it creates a new expense that did not exist before the

plan was confirmed.” U.S. Trustee v. Gryphon at Stone Mansion, Inc., 166 F.3d 552, 557 (3d Cir.

1999) (internal quotation marks omitted).

       The UST’s argument is wholly without merit. The Supreme Court has not defined

bankruptcy so narrowly. Gibbons does indeed say that bankruptcy is the “subject of the relations

between an insolvent or nonpaying or fraudulent debtor and his creditors extending to his and

their relief[,]” but in the very same sentence, which the UST omits, states that “[t]he subject of

bankruptcies is incapable of final definition[.]” Gibbons, 455 U.S. at 466 (citations and internal

quotation marks omitted). Additionally, although the UST states that this quote from Gibbons is

sourced from Moyses, the quote actually is from Wright. In Wright, the Supreme Court further

elaborated:



                                                 16
Case 17-31897         Doc 835        Filed 08/28/19        Entered 08/28/19 11:12:57               Page 17 of 38



         The subject of bankruptcies is incapable of final definition. The concept changes. It has
         been recognized that it is not limited to the connotation of the phrase in England or the
         States, at the time of the formulation of the Constitution. An adjudication in bankruptcy is
         not essential to the jurisdiction. The subject of bankruptcies is nothing less than “the
         subject of the relations between an insolvent or nonpaying or fraudulent debtor, and his
         creditors, extending to his and their relief.”

304 U.S. at 513–14 (citations and footnotes omitted). That passage does not quote Moyses, as the

UST states, but In re Reiman, 20 F. Cas. 490, 497 (S.D.N.Y. 1874) (No. 11,673), 20 although

Moyses does cite to Reiman approvingly without any exposition of it. 186 U.S. at 187. Moyses

also cites In re Klein, 42 U.S. (1 How.) 277, 14 F. Cas. 716 (C.C.D. Mo. 1843) (No. 7,865), an

opinion from the Circuit Court for the District of Missouri that was written by Justice Caton

riding circuit. 21 186 U.S. at 186. Klein states that Congress’s bankruptcy jurisdiction “extends to

all cases where the law causes to be distributed, the property of the debtor among his creditors;

this is its least limit.” 42 U.S. (1 How.) at 281, 14 F. Cas. at 718 (emphasis added). Moyses

quotes this line verbatim. 186 U.S. at 186.

         What is evident, then, is that the Bankruptcy Clause does pertain to the debtor–creditor

relationship, but at the very least. The Supreme Court has also said that “as [Congress] is

authorized ‘to establish uniform laws on the subject of bankruptcies throughout the United

States,’ it may embrace within its legislation whatever may be deemed important to a complete

and effective bankrupt system.” United States v. Fox, 95 U.S. 670, 672 (1878) (emphasis added).

The Supreme Court later said that “[f]rom the beginning, the tendency of legislation and of

judicial interpretation has been uniformly in the direction of progressive liberalization in respect

of the operation of the bankruptcy power.” Cont’l Ill. Nat’l Bank & Tr. Co. v. Chicago, Rock


          20
             Besides the line cited, Reiman also states: “[E]ven if a more restricted meaning be given to the
expression ‘subject of bankruptcies,’ there is, within the scope of discretionary power possessed by [C]ongress, of
choosing the means to accomplish the end, a substantial appropriation of the existing property of the debtor towards
all the debts due by him.” 20 F. Cas. at 497.
          21
             Klein was reprinted in a note to Nelson v. Carland, 42 U.S. (1 How.) 265 (1843).

                                                         17
Case 17-31897          Doc 835        Filed 08/28/19        Entered 08/28/19 11:12:57                Page 18 of 38



Island & Pac. Ry. Co., 294 U.S. 648, 668 (1935). 22 Likewise, almost two months after

Continental Bank was decided, the Supreme Court refused to countenance a narrow definition of

bankruptcy, stating that “[i]t is true that the original purpose of our bankruptcy acts was the equal

distribution of the debtor’s property among his creditors; and that the aim of the legislation was

to do this promptly. But, the scope of the bankruptcy power conferred upon Congress is not

necessarily limited to that which has been exercised.” Louisville Joint Stock Land Bank v.

Radford, 295 U.S. 555, 587 (1935) (footnote and citations omitted). Much more recently, the

Supreme Court, in an opinion by the late Justice John Paul Stevens, stated: “The Framers would

have understood that laws ‘on the subject of Bankruptcies’ included laws providing, in certain

limited respects, for more than simple adjudications of rights in the res.” 23 Cent. Va. Cmty. Coll.

v. Katz, 546 U.S. 356, 370 (2006).

         Understanding that the Bankruptcy Clause is not as narrow as the UST would lead the

Court to believe, the Court now examines the history of 28 U.S.C. § 1930. That section was first

adopted as part of the very law establishing the current Bankruptcy Code in 1978, a law entitled

“An act to establish a uniform Law on the Subject of Bankruptcies.” Pub. L 95-598, Title II,

§ 246(a), 92 Stat. 2671. Congress added subsection (a)(6) to 28 U.S.C. § 1930 in 1986 in an


         22
             Although Continental Bank also acknowledged that the Bankruptcy Clause is not without limits, 294
U.S. at 669–70, it noted that all interpretations to that point “demonstrate[d] in a very striking way the capacity of
the bankruptcy clause to meet new conditions as they have been disclosed as a result of the tremendous growth of
business and development of human activities from 1800 to the [then] present day. And these acts, far-reaching
though they be, have not gone beyond the limit of congressional power; but rather have constituted extensions into a
field whose boundaries may not yet be fully revealed.” Id. at 671.
          23
             Justice Stevens’s pronouncement is supported by the lone mention of the Bankruptcy Clause in the
Federalist Papers. “The power of establishing uniform laws of bankruptcy is so intimately connected with the
regulation of commerce, and will prevent so many frauds where the parties or their property may lie or be removed
into different States, that the expediency of it seems not likely to be drawn into question.” The Federalist No. 42, at
239 (James Madison) (Clinton Rossiter ed., 1961). Because Congress’s powers under the Commerce Clause are
expansive, see, e.g., McCulloch v. Maryland, 17 U.S. (4 Wheat.) 316, 421 (1819), this Court fails to see how UST’s
narrow definition is supportable.
          Even the UST’s contention that quarterly fees do not “alter substantive bankruptcy law” ignores the fact
that, under 11 U.S.C. § 1112(b), a party in interest can seek conversion or dismissal for cause, which includes not
paying quarterly fees.

                                                          18
Case 17-31897       Doc 835      Filed 08/28/19    Entered 08/28/19 11:12:57        Page 19 of 38



amendment to the Bankruptcy Code and related laws under title 28. Pub. L. 99-554, Title I,

§ 117, 100 Stat. 3095. It, therefore, seems disingenuous for the UST—an office that only exists

to administer bankruptcy cases—to claim that 28 U.S.C. § 1930(a)(6) and (7) are not “Laws on

the subject of Bankruptcies.” Given the Supreme Court’s stated liberal interpretation of the

Bankruptcy Clause and Congress’s explicit invocation of the Bankruptcy Clause in passing 28

U.S.C. § 1930, the quarterly fee system, and creating the UST Program, the Court holds that 28

U.S.C. § 1930, particularly subsections (a)(6) and (7), and as amended by the 2017 Amendments,

are laws on the subject of bankruptcies.

               2.        28 U.S.C. § 1930 Is Uniform on Its Face

       Having established that 28 U.S.C. § 1930 is subject to the Bankruptcy Clause, the Court

turns to the parties’ chief disagreement: whether the 2017 Amendments to Chapter 11 quarterly

fees outlined in 28 U.S.C. § 1930(a)(6) and the Judicial Conference’s subsequent—but not

immediate—adoption of those fees under 28 U.S.C. § 1930(a)(7) constitute a non-uniform law in

violation of the Bankruptcy Clause. The Court holds that when reading subsections (a)(6) and (7)

together, 28 U.S.C. § 1930 is a uniform law.

       Given the flexibility of the Bankruptcy Clause, it is not so astonishing that the Supreme

Court has struck down a bankruptcy law on uniformity grounds on only one occasion. In

Gibbons, the Court considered a law that Congress adopted after a regional railroad company

failed in its reorganization, a law that had certain employee protection provisions. 455 U.S. at

459–64. After determining that the law was an exercise of Congress’s bankruptcy powers, id. at

466, the Court stated:

       By its terms, [the law] applies to only one regional bankrupt railroad. Only [the
       company’s] creditors are affected by [the law’s] employee protection provisions,
       and only employees of the [company] may take benefit of the arrangement. . . .
       [T]here are other railroads that are currently in reorganization proceedings, but

                                                  19
Case 17-31897      Doc 835      Filed 08/28/19     Entered 08/28/19 11:12:57          Page 20 of 38



       these railroads are not affected by the employee protection provisions of [the law].
       The conclusion is thus inevitable that [the law] is not a response either to the
       particular problems of major railroad bankruptcies or to any geographically isolated
       problem: it is a response to the problems caused by the bankruptcy of one railroad.
       The employee protection provisions of [the law] cover neither a defined class of
       debtors nor a particular type of problem, but a particular problem of one bankrupt
       railroad. Albeit on a rather grand scale, [the law] is nothing more than a private bill
       such as those Congress frequently enacts under its authority to spend money.

Id. at 470–71 (citations and footnotes omitted). The Court determined that the law was “not

within the power of Congress to enact[,]” noting that “[a] law can hardly be said to be uniform

throughout the country if it applies only to one debtor and can be enforced only by the one

bankruptcy court having jurisdiction over that debtor.” Id. at 471 (citation omitted). The Court

grounded this holding in the history before the Constitution, when states enacted private bills that

provided relief to specific individual debtors. Id. at 472. This practice rendered uniformity

impossible and was subject to abuse, leading the Court to reason that “the Bankruptcy Clause’s

uniformity requirement was drafted in order to prohibit Congress from enacting private

bankruptcy laws.” Id. (citation omitted). Finally, the Court held that “[t]he uniformity

requirement . . . prohibits Congress from enacting a bankruptcy law that, by definition, applies

only to one regional debtor. To survive scrutiny under the Bankruptcy Clause, a law must at least

apply uniformly to a defined class of debtors.” Id. at 473.

       Turning now to the subsection in question here, 28 U.S.C. § 1930(a)(7) provides:

       In districts that are not part of a United States trustee region as defined in section 581 of
       this title, the Judicial Conference of the United States may require the debtor in a case
       under chapter 11 of title 11 to pay fees equal to those imposed by paragraph (6) of this
       subsection. Such fees shall be deposited as offsetting receipts to the fund established
       under section 1931 of this title and shall remain available until expended.

(emphasis added). The Debtors argue that the use of the word “may” provides the Judicial

Conference with discretion to impose different fees. Congress also used the word “shall” in the

same subsection, which the Debtors argue in the Reply, citing Anderson v. Yungkau, 329 U.S.

                                                 20
Case 17-31897           Doc 835        Filed 08/28/19         Entered 08/28/19 11:12:57               Page 21 of 38



482, 485 (1947), is an indication “that each is used in its usual sense—the one act being

permissive, the other mandatory.” (citation omitted). The UST notes that the statute also says

that the Judicial Conference “may require . . . fees equal to those imposed” in UST districts and

that a 2001 directive of the Judicial Conference required it to adopt the new fees the moment

they were implemented. 24 The failure to do so, the UST argues, was ultra vires.

         “When the validity of an act of the Congress is drawn in question, and even if a serious

doubt of constitutionality is raised, it is a cardinal principle that this Court will first ascertain

whether a construction of the statute is fairly possible by which the question may be avoided.”

Crowell v. Benson, 285 U.S. 22, 62 (1932) (citations omitted); see also Antonin Scalia & Bryan

A. Garner, Reading Law: The Interpretation of Legal Texts § 38, 247–51 (2012) (“A statute

should be interpreted in a way that avoids placing its constitutionality in doubt.”); Stephen

Breyer, Making Our Democracy Work: A Judge’s View 102–05 (2010) (“Although this

interpretive principle [of avoiding constitutional questions] may depart from an ordinary

purpose-based approach, it serves the same practical function.”). Therefore, if the Court can

fairly read 28 U.S.C. § 1930(a)(7) to avoid the Bankruptcy Clause, it must. 25

        Although it is true that “may” ordinarily connotes discretion, while “shall” connotes

something that is mandatory, this is not always true. “May” means “have permission to[,]” but it

also means “shall, must—used esp[ecially] in deeds, contracts, and statutes[.]” May, 2 Webster’s

Third New International Dictionary 1396 (1966); see also May, Webster’s New International

Dictionary 1517 (2d ed. 1934) (“Where the sense, purpose, or policy of a statute requires it, may

as used in the statute will be construed as must or shall; otherwise may has its ordinary



        24
             Given the Court’s construction of the statute, it need not address the 2001 directive cited.
        25
             Neither the Buffets court nor the Circuit City court mentioned the principle of avoiding constitutional
questions.

                                                           21
Case 17-31897       Doc 835     Filed 08/28/19      Entered 08/28/19 11:12:57          Page 22 of 38



permissive and discretionary force.”); May, American Heritage Dictionary of the English

Language 1086 (5th ed. 2011) (Among other things, “may” defined as: “To be obliged, as where

rules of construction or legal doctrine call for a specified interpretation of a word used in a law or

legal document.”); May, Black’s Law Dictionary 993 (7th ed. 1999) (At time of 28 U.S.C.

§ 1930(a)(7)’s adoption, then-current edition defined “may” as, among other things: “Loosely, is

required to; shall; must . . . . In dozens of cases, courts have held may to be synonymous with

shall or must, usu[ally] in an effort to effectuate legislative intent.”). As for “shall,” the Supreme

Court has said that, “[a]s against the government, the word ‘shall,’ when used in statutes, is to be

construed as ‘may,’ unless a contrary intention is manifest.” Cairo & Fulton R.R. Co. v. Hecht,

95 U.S. 168, 170 (1877). Thus, “[w]hen drafters use shall and may correctly, the traditional rule

holds—beautifully.” Scalia & Garner, Reading Law § 11, 112. 28 U.S.C. § 1930(a)(7). This,

however, is not such a case.

       Words of obligation and their various “alternative interpretations are as old as the

jurisprudence of [the Supreme] Court.” Nat’l R.R. Passenger Corp. v. Bos. & Me. Corp., 503

U.S. 407, 419 (1992) (citing McCulloch v. Maryland, 17 U.S. (4 Wheat.) 316, 413 (1819)). The

Court, therefore, considers each of the three constructions that the text of 28 U.S.C. § 1930(a)(7)

poses. First, in line with the UST’s position, is the construction that the Judicial Conference

“may require” fees in BA districts, but those fees must be “equal” to those in 28 U.S.C.

§ 1930(a)(6). This reading naturally flows from the text and contradicts the second construction,

which would allow the Judicial Conference to impose fees different from those listed in 28

U.S.C. § 1930(a)(6). Although having different fees is the consequence of the Judicial

Conference’s late, and only prospective, implementation of fee increases until October 1, 2018,

such is contrary to the text of 28 U.S.C. § 1930(a)(7), which states that the fees imposed in BA



                                                  22
Case 17-31897          Doc 835        Filed 08/28/19        Entered 08/28/19 11:12:57                Page 23 of 38



districts must be equal to those imposed in districts under the UST Program. A reading that

would allow the Judicial Conference to impose different fees would render the part of the statute

“equal to those imposed by paragraph (6) of this subsection” a nullity, which would violate the

canon of statutory construction that “every word and every provision is to be given effect[.]”

Scalia & Garner, Reading Law § 26, 174; see also Obduskey v. McCarthy & Holthus LLP, 139 S.

Ct. 1029, 1037 (2019) (Courts “generally presum[e] that statutes do not contain surplusage.”

[citation and internal quotation marks omitted]); United States v. Butler, 297 U.S. 1, 65 (1936)

(“These words cannot be meaningless, else they would not have been used.”). Moreover, it

would violate the expressio unius 26 canon because by stating that the Judicial Conference may

require equal fees, Congress implied that the Judicial Conference could not require fees that were

not equal. Essentially, Congress granted the Judicial Conference permission to require quarterly

fees, but with a condition—equality—that, for whatever reason, the Judicial Conference did not

immediately meet.

         The third possible construction, which would allow the Judicial Conference to charge

either equal fees or no fees, fails for the same reasons as the second: a fee of $0 is not equal. This

construction also contradicts the very reason why 28 U.S.C. § 1930(a)(7) was enacted in the first

place: to avoid the constitutional issue identified in Victoria Farms. It would be perverse to say



          26
             Expressio unius est exclusio alterius, which is Latin for “the expression of one thing is the exclusion of
others.” The Supreme Court has noted that “the soundness of that premise is a function of timing.” United Dominion
Indus., Inc. v. United States, 532 U.S. 822, 836 (2001). The Court has also said that the canon’s “fallibility can be
shown by contrary indications that adopting a particular . . . statute was probably not meant to signal any exclusion
of its common relatives.” United States v. Vonn, 535 U.S. 55, 65 (2002) (citations omitted).
          If Congress wanted to give the Judicial Conference discretion to charge any fee, it could have done so
explicitly. Whether that would be constitutional is another matter. By stating that the Judicial Conference may
charge fees equal to those in § 1930(a)(6), however, Congress seemingly limited the bounds of what the Judicial
Conference may impose in quarterly fees by delineating but one option. What leads this Court to conclude that
Congress necessarily did so was that the Judicial Conference asked Congress to allow the Judicial Conference to
impose “comparable” fees, see Report of the Proceedings of the Judicial Conference 10 (Mar. 1996), but Congress
passed a law that says “equal,” see 28 U.S.C. § 1930(a)(7), thereby undercutting any argument that Congress did not
intend to limit the Judicial Conference’s discretion as to the amount of quarterly fees it could impose.

                                                          23
Case 17-31897          Doc 835        Filed 08/28/19        Entered 08/28/19 11:12:57                Page 24 of 38



that the Judicial Conference retained the discretion not to require any quarterly fees in BA

districts when the purpose and policy—the manifest intent—for enacting the law was to fix an

identified constitutional issue.

         Therefore, the only plausible construction of 28 U.S.C. § 1930(a)(7) is the first one: the

Judicial Conference may impose fees in BA districts equal to those in 28 U.S.C. § 1930(a)(6).

Because no other option is plausible, it matters not that Congress used the word “may” to

describe the Judicial Conference’s power. Congress’s grant of discretion only allows one option;

therefore, the statute is mandatory, not permissive. 27

         “The [Supreme] Court’s charitable interpretation of ‘uniformity’ encouraged Congress to

pass laws that were uniform in name only.” Kenneth N. Klee, Bankruptcy and the Supreme

Court 126 (2008) (citation and footnote omitted). That said, this Court must observe that

28 U.S.C. § 1930(a)(7) suffers none of the flaws inherent in Gibbons or Victoria Farms, which

both struck down laws that were non-uniform on their very faces by their express or implied

terms. Such is simply not true here. On its face, 28 U.S.C. § 1930(a)(7) is constitutionally

uniform. 28

                  3.       The Debtors’ “As-Applied” Challenge Must Fail

         Having determined that 28 U.S.C. § 1930(a)(6) and (7) are constitutional on their face,

the question shifts to whether the alleged non-uniform implementation of 28 U.S.C. § 1930(a)(6)


         27
              The Circuit City court highlighted the “may require” language of 28 U.S.C. § 1930(a)(7), but did not
attempt to construe that phrase as modified by the phrase “fees equal to those imposed by [28 U.S.C. § 1930(a)(6)].”
2019 WL 3202203, at *2. The Life Partners and Buffets courts likewise did not attempt to construe 28 U.S.C.
§ 1930(a)(7) with reference to the latter phrase. The Cranberry Growers court, in dicta that emphasized the word
“may” but not the word “equal,” stated that “[t]he plain language of § 1930(a)(7) is permissive, not mandatory[.]”
930 F.3d at 856 n.51. This Court disagrees with this assessment, both as a matter of plain language and the statute’s
policy and purpose.
           28
              It is in this manner that this Court chiefly disagrees with Buffets and Circuit City. The 2017 Amendments
did not increase quarterly fees in the UST districts only and intentionally, purposely, or even accidentally omit BA
districts. As soon as the higher fees imposed by the 2017 Amendments went into effect in UST districts, 28 U.S.C.
§ 1930(a)(7) automatically operated to mandate higher fees in BA districts.

                                                          24
Case 17-31897       Doc 835      Filed 08/28/19     Entered 08/28/19 11:12:57           Page 25 of 38



in UST and BA districts renders the Debtors’ quarterly fees unconstitutional as applied. The

Court holds that such a challenge is not cognizable under the circumstances.

                       a.      The UST Cannot Violate the Bankruptcy Clause Itself

       The Court first addresses an issue not raised by either party, but which could be

dispositive over whether the Debtors may challenge the application of 28 U.S.C. § 1930 as to

them. Because the Bankruptcy Clause is a power of Congress and not the President, the Debtors

may not be able to challenge statutes validly enacted under it.

       In Gonzales v. Raich, 545 U.S. 1, 23–33 (2005), the Supreme Court upheld Congress’s

ability to regulate cannabis grown for personal use that would never enter interstate commerce.

Relevant here, the plaintiffs in Raich framed their challenge to the statute in question as

unconstitutional as applied to them, but the Court analyzed whether the statute was a valid

exercise of Congress’s commerce powers on its face. Id. at 8, 15–33. The Court noted that it has

“often reiterated that [w]here the class of activities is regulated and that class is within the reach

of federal power, the courts have no power to excise, as trivial, individual instances of the class.”

Id. at 23 (citations and internal quotation marks omitted).

       At least one commentator has suggested that the effect of Raich is that “a Commerce

Clause challenge cannot be ‘as-applied.’” Nicholas Quinn Rosenkranz, The Subjects of the

Constitution, 62 Stan. L. Rev. 1209, 1279 (2010). Rosenkranz reasoned that because Congress

and not the President is the subject of the Commerce Clause, the President cannot violate it, id. at

1277–78, and that, if Congress did violate the Constitution, it did so when it made the law. Id. at

1279. Rosenkranz then extended this reasoning to all of Congress’s enumerated powers because

they all have the same subject: Congress. Id. at 1281.




                                                  25
Case 17-31897       Doc 835       Filed 08/28/19      Entered 08/28/19 11:12:57            Page 26 of 38



        There is some logic to Rosenkranz’s position, and Courts of Appeals have applied Raich

in a manner similar to Rosenkranz’s position. See, e.g., United States v. Nascimento, 491 F.3d

25, 40–43 (1st Cir. 2007) (“Refined to bare essence, Raich teaches that when Congress is

addressing a problem that is legitimately within its purview, an inquiring court should be slow to

interfere. . . . [T]he class of activity is the relevant unit of analysis and, within wide limits, it is

Congress—not the courts—that decides how to define a class of activity.”).

        This Court does not go so far as to say that all “as-applied” challenges to statutes under

Congress’s enumerated powers are noncognizable. The Court reiterates, however, that both

Gibbons and Victoria Farms were both decided on facial grounds. But, as Rosenkranz himself

acknowledged, what makes a challenge “facial” versus “as-applied” is “muddled.” 62 Stan. L.

Rev. at 1273. Unlike Rosenkranz, this Court will not be so bold as to say that the executive (or

the judiciary) cannot violate the Constitution by failing to enforce validly enacted laws, but the

Court does understand the barest point that Rosenkranz makes as applied to this case: the UST

cannot violate the Bankruptcy Clause; only Congress can. That said, the Court holds that to the

extent that the Debtors have argued that the UST has violated the Bankruptcy Clause, such is not

cognizable because that Clause is a part of Article I, which only applies to Congress.

                        b.       The Non-Uniform Application of 28 U.S.C. § 1930(a)(6) Is Not
                                 Unlawful as to the Debtors

        The Judicial Conference is comprised of the Chief Justice of the United States, the Chief

Judges of the thirteen circuit Courts of Appeals, the Chief Judge of the Court of International

Trade, and judges from District Courts of each geographic circuit. 28 U.S.C. § 331. The Judicial

Conference has been called an “auxiliary” of the Judicial Branch. Lifetime Cmties., Inc. v.

Admin. Office of U.S. Courts (In re Fidelity Mortg. Inv’rs), 690 F.2d 35, 38–39 (2d Cir. 1982);

see also Mistretta v. United States, 488 U.S. 361, 388–89 (1989). In this respect, Congress has

                                                    26
Case 17-31897         Doc 835        Filed 08/28/19        Entered 08/28/19 11:12:57               Page 27 of 38



delegated nonadjudicatory tasks to the Judicial Branch, much as Congress has done with

administrative agencies. 29

         Most bankruptcy administration work, however, has been delegated to the UST Program,

which is under the purview of the Department of Justice, which in turn is a part of the Executive

Branch. In light of this dichotomy, which the Debtors do not challenge, the Court must consider

whether the UST has properly applied the statute. Because the Court has already held that

28 U.S.C. § 1930(a)(6) and (7) are properly understood as laws enacted under Congress’s

bankruptcy powers, the Court must consider the two classic as-applied challenges: (1) whether

the statutes cover the class of cases presented here, and (2) whether the law, as written, is being

misapplied unconstitutionally.

                                    i.       28 U.S.C. § 1930 Covers This Case

         The first as-applied challenge is dealt with easily. In this type of challenge, the statute in

question is facially valid, but a literal interpretation would include examples that would intrude

on the powers of other entities, like the states. See, e.g., Bond v. United States, 572 U.S. 844,

856–66 (2014). In this case, however, the Debtors sought protection under Chapter 11 of the

Bankruptcy Code. With Chapter 11 cases come quarterly fees. There is no reading of 28 U.S.C.

§ 1930 that would invade the exclusive prerogatives of other entities, so the Court must reject

any argument that the Debtors are somehow outside the constitutional limits of 28 U.S.C.

§ 1930’s reach. 30




         29
            The Judicial Conference is not an agency subject to the Administrative Procedure Act. Fidelity Mortg.
Inv’rs, 690 F.2d at 38–39.
         30
            This argument was not explicitly made, but for the Court to address what the Debtors’ arguments are, it
must figure out what they are not.

                                                         27
Case 17-31897       Doc 835      Filed 08/28/19      Entered 08/28/19 11:12:57        Page 28 of 38



                                ii.     The UST Is Not Misapplying the Law

        The Debtors’ argument that the application of 28 U.S.C. § 1930(a)(6) is non-uniform can

also be understood to contend that either the UST or the Judicial Conference is misapplying the

law. Given the text of 28 U.S.C. § 1930(a)(6) and the fact that—crucially important here—the

Debtors have not raised the separate claim that the increased fees should only apply to cases filed

on or after January 1, 2018, it is clear that the Debtors have not alleged that the UST is

misapplying the law as written. What can be inferred from all of this is that the Debtors allege

that the Judicial Conference has misapplied the law. Given that the UST Program and the BA

program exist in different branches with different constitutional responsibilities, there is nothing

the Court can do to lower the quarterly fees the Debtors must pay.

                                        A.       The Court Cannot Order the UST to Violate the
                                                 Law

        Under the United States Constitution, the President must “take Care that the Laws be

faithfully executed[.]” U.S. Const. art. II, § 3, cl. 5. This requirement applies to agencies under

the purview of the President, including the UST. Under this scheme, once Congress has enacted

a valid statute empowering the Executive Branch, the Executive Branch must enforce it

faithfully. Because, as the Court has already held, 28 U.S.C. § 1930 is a facially constitutional

statute, the UST must enforce the quarterly fee provisions within, lest they be accused of not

faithfully executing Congress’s valid legislation. Cf. Youngstown Sheet & Tube Co. v. Sawyer,

343 U.S. 579, 635–37 (1952) (Jackson, J., concurring) (“When the President acts pursuant to an

express or implied authorization of Congress, his authority is at its maximum,” but “[w]hen the

President takes measures incompatible with the expressed or implied will of Congress, his power

is at its lowest ebb[.]” [citations omitted]).




                                                   28
Case 17-31897         Doc 835        Filed 08/28/19        Entered 08/28/19 11:12:57               Page 29 of 38



        Likewise, this Court, like all justices and judges of the United States, must take an oath to

“faithfully and impartially discharge and perform all the duties incumbent upon [it] . . . under the

Constitution and laws of the United States.” 28 U.S.C. § 453. To order the UST to charge or

accept lesser fees than those prescribed in 28 U.S.C. § 1930(a)(6) essentially would be for this

Court to order the UST to disregard the Take Care Clause and the law as written. This Court

cannot do so. 31 “Why otherwise does [the Constitution] direct the judges to take an oath to

support it? This oath certainly applies, in an especial manner, to their conduct in their official

character. How immoral to impose it on them, if they were to be used as the instruments, and the

knowing instruments, for violating what they swear to support?” Marbury v. Madison, 5 U.S. (1

Cranch) 137, 180 (1803).

                                            B.       Even If the UST Were Violating 28 U.S.C. § 1930,
                                                     Such Is Not Unconstitutional

        Even if this Court assumed that the UST violated the statute, the Court could not then

conclude that its actions were unconstitutional. The Supreme Court has said that its “cases do not

support the proposition that every action by the President, or by another executive official, in

excess of his statutory authority is ipso facto in violation of the Constitution. On the contrary, we

have often distinguished between claims of constitutional violations and claims that an official

has acted in excess of his statutory authority. . . . If all executive actions in excess of statutory

authority were ipso facto unconstitutional, . . . there would have been little need . . . for our

specifying unconstitutional and ultra vires conduct as separate categories.” Dalton v. Specter,

511 U.S. 462, 472 (1994) (citations omitted). In Dalton, the plaintiffs sought to enjoin the

Secretary of Defense and President from closing a military base pursuant to statute. Id. at 464.


        31
            There is one exception to this. Under 28 U.S.C. § 1930(f)(3), this Court may “waiv[e], in accordance
with Judicial Conference policy, fees prescribed under this section for[, among others, Chapter 11] debtors and
creditors.” To the Court’s knowledge, no such policy exists.

                                                        29
Case 17-31897       Doc 835      Filed 08/28/19     Entered 08/28/19 11:12:57           Page 30 of 38



That statute, Pub. L. 101-510, Div. B, Title XXIX, § 2901 et seq., 104 Stat. 1808, was passed

pursuant to Congress’s powers to raise and maintain the armed forces, U.S. Const. art. I, § 8, cls.

11–14, which, like the Bankruptcy Clause, are among Congress’s enumerated powers.

       The Court fails to see how Dalton’s logic does not extend to this case. Therefore, if the

UST has misapplied the law—which the Debtors have not claimed, in any regard—such might

warrant relief as unlawful, but would not render 28 U.S.C. § 1930(a)(6), as applied,

unconstitutional.

                       c.      The Debtors Have No Standing to Challenge Any Misapplication
                               of the 2017 Amendments by the Judicial Conference

       Because the Court has held that the UST has not misapplied the law, that can only mean

that the Debtors believe that the Judicial Conference has. The problem with any assertion to this

effect is that the Court possesses no power to order the Judicial Conference to do anything in this

case. The Debtors filed this Motion against the UST; the Judicial Conference is not a party to it.

In order to rope the Judicial Conference into this case, however, the Debtors need to have

standing to do so. They do not. As noted above, standing requires that a plaintiff have an “injury

in fact.” Lujan, 504 U.S. at 560 (citations and internal quotation marks omitted). It also required

that “the injury has to be fairly . . . trace[able] to the challenged actions of the defendant, and not

. . . th[e] result [of] the independent action of some third party not before the court.” Id.

(emphasis added; citation and internal quotation marks omitted).

       The Judicial Conference is not before this Court. Any claim of injury is not rooted in the

UST’s actions, but rather the Judicial Conference’s actions. Moreover, had the Judicial

Conference implemented the quarterly fees in BA districts without any change in the UST’s

actions, the Debtors would have nothing to complain of under the facts alleged. In other words,

the Judicial Conference’s delay in implementing the fee increases and decision not to apply the

                                                  30
Case 17-31897           Doc 835        Filed 08/28/19         Entered 08/28/19 11:12:57                 Page 31 of 38



increases to pending cases has had no effect on the fees assessed in this case; the Debtors’

quarterly fees would be the same as they are now. Therefore, there is no injury traceable to the

UST’s actions. 32

         In Marbury, Chief Justice Marshall, quoting Blackstone’s Commentaries, stated that “it is

a general and indisputable rule, that where there is a legal right, there is also a legal remedy by

suit or action at law, whenever that right is invaded.” 5 U.S. (1 Cranch) at 163 (citation and

internal quotation marks omitted). Having found that William Marbury had a remedy through

mandamus, id. at 168, the Court still could not enforce it because the statute providing the Court

with original jurisdiction to issue a mandamus was unconstitutional. Id. at 173–80. The Court

invalidated the law despite the fact that James Madison did not appear or argue the case at all.

See id. at 153–54; cf. footnote 11 of this Memorandum.

         In an 1893 article, Harvard law professor James Bradley Thayer contended that courts

“can only disregard the Act when those who have the right to make laws have not merely made a

mistake, but have made a very clear one,—so clear that it is not open to rational question.” James

B. Thayer, The Origin and Scope of the American Doctrine of Constitutional Law, 7 Harv. L.

Rev. 129, 144 (1893). Thayer’s point, highlighted eloquently by Justice Holmes in his Lochner

dissent and less so in his letter to Harold Laski, is taken here. Perhaps maintaining the dual

system of USTs and BAs is a mistake. There certainly have been consequences of that dual

system that seem unfair to the Debtors in this case, who are paying the fees they are, while their

carbon copies in Alabama and North Carolina would not. But that concern is not properly before



         32
            It is in this respect that this Court also disagrees with Buffets and Circuit City, namely, that the actions of
the UST and Judicial Conference can transform a facially valid statute into an unconstitutional one. What is telling is
that both courts found the statute uniform as applied now. See Circuit City, 2019 WL 3202203, at *6; Buffets, 597
B.R. at 594. But these findings assume their conclusions. Only Congress can violate the Bankruptcy Clause, and it
can only do so at the time of a statute’s adoption; the UST and Judicial Conference might violate the law, but that
does not invalidate the law.

                                                           31
Case 17-31897          Doc 835        Filed 08/28/19         Entered 08/28/19 11:12:57                Page 32 of 38



this Court and, moreover, the remedy does not lie in striking down the law or forcing the UST to

disregard the law as written. Whatever mistake was made is not inherent in the text of the statute.

But, whatever errors the Judicial Conference may have committed, this Court, for jurisdictional

reasons, cannot fix them.

         In sum, the Court holds that 28 U.S.C. § 1930(a)(6) and (7) are facially valid “uniform

laws on the subject of Bankruptcies.” The Court also holds that any “as-applied” challenge fails

as a matter of law. Therefore, the Debtors have failed to state a claim for which relief may be

granted, and the Court DISMISSES the uniformity count with prejudice. See Iqbal, 556 U.S. at

677–79.

         D.       The Debtors’ User Fee Claim Fails to Allege Legally Sufficient Facts That the
                  Increase in Chapter 11 Quarterly Fees Is an Unconstitutional Taking

         The Debtors’ second claim is that the increase in Chapter 11 fees are an unconstitutional

user fee. 33 Specifically, the Debtors allege in the Motion that their quarterly fees would total an

amount that “may be not much less than, if not more than, the attorneys’ fees for the Debtors in

these sometimes very active cases.” To illustrate this, the Debtors show the discrepancy between

what they actually paid in quarterly fees and what they would have paid under the old scheme. 34

The UST argues that the user fees imposed are not takings. 35 The Court holds that under the facts

alleged, the Debtors are not entitled to relief as a matter of law.

         The Supreme Court “has never held that the amount of a user fee must be precisely

calibrated to the use that a party makes of Government services. Nor does the Government need




         33
             The Court assumes for purposes of this Memorandum that Chapter 11 quarterly fees are user fees.
         34
             But see part III.A of this Memorandum.
          35
             The UST argues in his papers that the Debtors fail to specify what portion of the Constitution the statute
violates, but as the Debtors articulated at the hearing, they only make a claim under the Takings Clause. Indeed, the
Debtors’ citations in their Motion only relate to the Takings Clause. Therefore, the Court only addresses the
Debtors’ allegation of an unconstitutional user fee as one invoking the Takings Clause.

                                                          32
Case 17-31897           Doc 835        Filed 08/28/19         Entered 08/28/19 11:12:57                 Page 33 of 38



to record invoices and billable hours to justify the cost of its services. All that we have required

is that the user fee be a ‘fair approximation of the cost of benefits supplied.’” United States v.

Sperry, 493 U.S. 52, 60 (1989) (citation omitted); cf. FCC v. Fla. Power Corp., 480 U.S. 245,

253 (1987) (“So long as the rates set are not confiscatory, the Fifth Amendment [Takings Clause]

does not bar their imposition.” [citations omitted]). The Court has also upheld a flat user fee

“without regard to the actual use . . . , so long as the fee is not excessive.” Evansville–

Vandenburgh Airport Auth. Dist. v. Delta Airlines, Inc., 405 U.S. 707, 715 (1972) (citations

omitted). 36

         “It is beyond dispute that . . . user fees . . . are not takings.” Koontz v. St. Johns River

Water Mgmt. Dist., 570 U.S. 595, 615 (2013) (citation and internal quotation marks omitted).

This, of course, presumes that the user fee is reasonable. 37 Sperry, 493 U.S. at 63. “[T]he

challenger has the burden of proving that the fee is ‘unreasonable in amount for the privilege

granted.’” 38 N.H. Motor Transp. Ass’n v. Flynn, 751 F.2d 43, 47 (1st Cir. 1984) (Breyer, J.)

(citing Evansville–Vandenburgh, 405 U.S. at 716); see also Sperry, 493 U.S. at 60.

         The determination of reasonableness is a fact-intensive exercise. See Selevan v. N.Y.

Thruway Auth., 584 F.3d 82, 98 (2d Cir. 2009) (Selevan I); see also Connolly v. Pension Ben.

Guar. Corp., 475 U.S. 211, 224 (1986) (The Supreme Court has “eschewed the development of


          36
             Besides considering whether a fee charged “is based on some fair approximation of the use of the
facilities” and “is not excessive relation to the benefits conferred,” courts analyze whether the fee “discriminate[s]
against interstate commerce.” Nw. Airlines, Inc. v. Cnty. of Kent, 510 U.S. 355, 369 (1994) (citing Evansville–
Vandenburgh, 405 U.S. at 716–17). The final consideration—interstate commerce—is not relevant here. See C & A
Carbone, Inc. v. Town of Clarkstown, 511 U.S. 383, 390 (1994).
          37
             In Koontz, Justice Alito, writing for the Court, quoted parts of the previous sentence from Justice Scalia’s
dissent in Brown v. Legal Found. of Wash., 538 U.S. 216, 243 n.2 (2003) (Scalia, J., dissenting). Justice Scalia’s
footnote, in turn, cites Sperry, 493 U.S. at 63, which qualifies that user fees are, by definition, reasonable. Takings, it
follows, are unreasonable. The UST may not escape liability simply because of the label “user fee.” Cf. Webb’s
Fabulous Pharmacies, Inc. v. Beckwith, 449 U.S. 155, 164 (1980) (The government, “by ipse dixit, may not
transform private property into public property without compensation[.]”).
          38
             Even if the Court presumed that the shifting burdens applicable to objections to claims applies here, the
Debtors’ allegations are insufficient to shift the burden to the UST for the same reasons they fail to state a claim for
relief.

                                                           33
Case 17-31897         Doc 835        Filed 08/28/19        Entered 08/28/19 11:12:57              Page 34 of 38



any set formula for identifying a ‘taking’ forbidden by the Fifth Amendment, and have relied

instead on ad hoc, factual inquiries into the circumstances of each particular case.” [citations

omitted]). The disparities the Debtors allege might support arguments that the quarterly fees are

not a “fair approximation” of the benefits and are excessive.

        In determining whether a fee “is based on some fair approximation of the use of the

facilities,” the Second Circuit has directed a court “to consider whether the . . . policy at issue

reflects rational distinctions among different classes . . . , so that each user, on the whole, pays

some approximation of [its] fair share[.]” Selevan v. N.Y. Thruway Auth., 711 F.3d 252, 259 (2d

Cir. 2013) (Selevan II) (citations and internal quotation marks omitted). As for excessiveness, the

Second Circuit has upheld a District Court’s conclusion that user fees were not excessive “based

on evidence regarding . . . costs and expenditures,” and that “any revenues collected did not

exceed proper margins[.]” Id. at 260 (citations omitted).

        The Second Circuit, in Selevan I, has also admonished courts that “whether [a] fee

represents a fair approximation of [a party’s] use . . . [is] an inquiry that is too fact-dependent to

be decided upon examination of the pleadings.” Selevan I, 584 F.3d at 98 (citing Nw. Airlines,

510 U.S. at 369). Despite this admonition, this Court holds that the Debtors’ legal theories

underlying their claim of harm, as alleged in the Motion, are not cognizable on their own.

        First, the Debtors’ allegations concerning the overall percentage of Chapter 11 cases

nationwide and the contributions made by Chapter 11 debtors to the UST System cannot, without

more, form the basis for the Debtors’ takings claim. 39 See Connolly, 475 U.S. at 224; cf. Lingle v.

Chevron U.S.A. Inc., 544 U.S. 528, 540–45 (2005) (An inquiry into whether a law “substantially

advances” government interests “is logically prior to and distinct from the question whether a


        39
           Because the Court must ignore the facts posited by the UST, their similar arguments are unavailing for
the same reasons.

                                                        34
Case 17-31897      Doc 835      Filed 08/28/19     Entered 08/28/19 11:12:57          Page 35 of 38



regulation effects a taking, for the Takings Clause presupposes that the government has acted in

pursuit of a valid public purpose[,]” but is “untenable as a takings test” because it could “demand

heightened means-ends review of virtually any regulation of private property.”).

       Second, the Debtor’s contention that there is no correlation between the quarterly fees

charged and the presumed amount of time the UST has spent working on the main case cannot,

even read with the national statistics, form the basis for the Debtors’ takings claim. Specifically,

the Debtors, who also lay out the amount of quarterly fees that have been and would have been

charged in 2018, allege the following:

       In these cases, . . . assuming the Debtors are able to close their cases by the end of
       the third quarter of 2019, US Trustee fees under the amended fee schedule would
       total approximately $560,000, which may be not much less than, if not more than,
       the attorneys’ fees for the Debtors in these sometimes very active cases. At a
       blended rate of $350 (assuming 50% of time spent by a trial attorney at $475 per
       hour, which is [the Debtors’ lead counsel’s] rate, and 50% of time spent by an
       analyst at $225 per hour), that would translate to 1,600 hours. Given the volume of
       cases that the US Trustee oversees and the level of activity of the US Trustee in
       these cases, it is impossible that the US Trustee has spent even fifty percent of that
       time on these cases. While the fit between the fee and the benefit conferred or cost
       of services used need not be perfect, “the discrepancy here exceeds permissible
       bounds.” See [Bridgeport & Port Jefferson Steamboat Co. v. Bridgeport Port Auth.,
       567 F.3d 79, 86 (2d Cir. 2009)]. The fees charged to these Debtors under the
       amended fee structure are a “forced contribution to general government revenues .
       . . not reasonably related to the costs of using the courts,” Webb’s Fabulous
       Pharmacies, 449 U.S. at 163, an “exaction for public purposes” rather than
       compensation for private benefit or for services used.

       The Debtors’ references to Bridgeport Steamboat do not help them on the facts alleged.

In that case, the Second Circuit held that the fees the Bridgeport Port Authority charged ferry

passengers were not a fair approximation of the services provided. 567 F.3d at 88. The Court

held this because “the passenger fees were supporting the entirety of the [Bridgeport Port

Authority’s] operating budget and that this budget was supporting some [of their] activities of no

benefit to the ferry passengers[.]” Id. at 87. The Court, however, did not hold the fees excessive.



                                                 35
Case 17-31897          Doc 835        Filed 08/28/19          Entered 08/28/19 11:12:57                Page 36 of 38



Id. at 88. It merely upheld the District Court’s finding of modest damages for the passengers,

nominal damages for the ferry company, and an injunction prohibiting the collection of a fee

“that exceeded what was necessary to pay for benefits to the ferry passengers.” Id. at 81, 85, 88.

         What differentiates this case from Bridgeport Steamboat is that the fees in that case

clearly went beyond what was necessary because the fees necessarily were covering other

services. To reach this, the District Court had “to make particularized inquiries as to the various

[Bridgeport Port Authority] expenditures” to determine what did and did not benefit passengers.

Id. at 87. Here, the Debtors’ more concrete allegations regarding the amount of time the trial

attorneys and analysts have spent on the main case, however, are too narrow because they fly in

the face of the Supreme Court’s statement that the government does not “need to record invoices

and billable hours to justify the cost of its services.” Sperry, 493 U.S. at 60. 40 The UST, even as

it relates to this case, consists of more than the trial attorneys and analysts.

         The Court does not mean to say that neither national statistics concerning the UST nor

analyses of the UST’s time expended are not pertinent to this issue; both certainly are highly

relevant. The Court only means to say that the user fee analysis is too fact-intensive to consider

anything less than a totality of the circumstances, which needs to be alleged, and the Supreme

Court has foreclosed the extremes alleged from being cognizable on their own. Nevertheless,

given the authorities the Court has reviewed and discussed, the Court can, in its experience and

common sense, see a plausible set of facts between—and possibly including—those extremes

upon which the Debtors could ground their takings claim. See Iqbal, 556 U.S. at 677–79. Those


         40
            Webb’s Fabulous Pharmacies, which the Debtors cite, is also inapposite. There, the Supreme Court held
“that under the narrow circumstances of this case—where there is a separate and distinct . . . statute authorizing a . . .
fee ‘for services rendered’ . . .—[the government’s] taking unto itself, under [other statutes], the interest earned on
[an] interpleader fund while it was in the registry of the court was a taking violative of the Fifth . . . Amendment[].
We express no view as to the constitutionality of a statute that prescribes [the] retention of interest earned, where
the interest would be the only return . . . for services [the government] renders.” 449 U.S. at 164–65 (emphasis
added; citations omitted). Such simply does not comport with the facts of this matter.

                                                           36
Case 17-31897          Doc 835        Filed 08/28/19         Entered 08/28/19 11:12:57                Page 37 of 38



hypothetical facts could include analyses related to, but better tailored than the facts posed here,

without running afoul of Sperry, Connolly, and Lingle; however, those authorities could also

provide the UST with relevant defenses. 41 Absent the extremes alleged, which on their own are

foreclosed by law, the allegations are no more than “naked assertion[s] devoid of further factual

enhancement.” Id. at 678 (citation and internal quotation marks omitted).

         The Court, therefore, DISMISSES the user fee claim, but without prejudice 42 to the

Debtors filing an amended complaint that meets the standards laid out in Rule 8 of the Federal

Rules of Civil Procedure. 43

IV.      CONCLUSIONS AND ORDER

         The Court having considered the pleadings and related arguments at the hearing on

August 14, 2019, it is hereby ORDERED:

         (1) That the Triem LLC claim is DISMISSED from this action for its lack of standing;

         (2) That the UST’s Procedural Objection (ECF No. 725) is OVERRULED;

         (3) That the Debtors’ Motion to Determine (ECF No. 672) be deemed an Adversary

Proceeding complaint;

         (4) That the Clerk is DIRECTED to promptly open an Adversary Proceeding docket,

placing ECF Nos. 672, 725, 726, 743, 773, and this Memorandum within that docket;




         41
            The Court reiterates that “a party challenging governmental action as an unconstitutional taking bears a
substantial burden.” E. Enters. v. Apfel, 524 U.S. 498, 523 (1998) (citing Sperry, 493 U.S. at 60); cf. Crowell, 285
U.S. at 62 (a statute is presumptively valid and where its construction can be fairly and plausibly interpreted, courts
will spare the question of its constitutionality).
         42
            The decision to dismiss without prejudice to replead is supported by the admonition from the Second
Circuit noted above. See Selevan I, 584 F.3d at 98.
         43
            The Court would entertain severing the two counts to allow the Debtors to appeal the uniformity claim
under FRBP 8004 and 28 U.S.C. § 158(a)(3). The Court would also entertain certifying a direct appeal of the
uniformity claim to the Second Circuit under FRBP 8006 and 28 U.S.C. § 158(d)(2).
         Furthermore, should the Debtors wish to plead additional counts in an amended complaint, the Debtors
must seek leave of this Court to do so. Fed. R. Bankr. P. 7015; Fed. R. Civ. P. 15(a)(2).

                                                          37
Case 17-31897      Doc 835     Filed 08/28/19     Entered 08/28/19 11:12:57      Page 38 of 38



       (5) That the Debtors are DIRECTED to pay the requisite Adversary Proceeding filing

fee within seven (7) days of this Memorandum issuing;

       (6) That the UST’s Motion to Dismiss (ECF No. 726) is GRANTED with prejudice as to

the uniformity claim and without prejudice as to the user fee claim;

       (7) That the Debtors may replead the user fee claim in an Amended Complaint filed

within twenty-one (21) days, which may include a claim of Triem LLC should it allege

cognizable damages to support its standing; and

       (8) That the Debtors may seek to add any new claims as additional counts to an Amended

Complaint by filing a motion under Rule 15 of the Federal Rules of Civil Procedure within

twenty-one (21) days.

IT IS SO ORDERED at Hartford, Connecticut this 28th day of August 2019.




                                                38
